
	

114 S3450 IS: To amend the Internal Revenue Code of 1986 to include electric charging of certain vehicles as a qualified transportation fringe benefit excluded from gross income.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3450
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include electric charging of certain vehicles as a
			 qualified transportation fringe benefit excluded from gross income.
	
	
		1.Certain electric vehicle charging treated as a qualified transportation fringe
 (a)In generalSection 132(f)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (E)Charging of a qualified electric vehicle provided on or near the business premises of the employer..
			(b)Limitation
 (1)In generalSection 132(f)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (D)$175 per month in the case of any benefit described in paragraph (1)(E).. (2)Application of inflation adjustmentParagraph (6) of section 132(f) of such Code is amended by striking subparagraphs (A) and (B) of paragraph (2) and inserting subparagraphs (A), (B), and (D) of paragraph (2).
 (c)Qualified electric vehicleSection 132(f)(5) is amended by adding at the end the following new subparagraph:  (G)Qualified electric vehicleFor purposes of paragraph (1)(E)—
 (i)In generalThe term qualified electric vehicle means any motor vehicle which— (I)is treated as a motor vehicle for purposes of title II of the Clean Air Act,
 (II)has a gross vehicle weight rating of less than 14,000 pounds, and (III)is propelled to a significant extent by an electric motor which draws electricity from a battery which has a capacity of not less than 4 kilowatt hours and is capable of being recharged from an external source of electricity.
 (ii)2- or 3-wheeled vehiclesSuch term includes any vehicle which— (I)has 2 or 3 wheels,
 (II)meets the requirements of subclauses (I), (II), and (III) of clause (i) (determined by substituting 2.5 kilowatt hours for 4 kilowatt hours in clause (i)(III)), (III)is manufactured primarily for use on public streets, roads, and highways, and
 (IV)is capable of achieving a speed of 45 miles per hour or greater. (iii)Other termsAny term used in this subparagraph which is also used in section 30D shall have the meaning given such term in section 30D..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.  